          Case 1:21-cv-03797-LTS Document 6 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 COOLERIDGE BELL BEY,

                                 Plaintiff,

                     -against-                                 1:21-CV-3797 (LTS)

                                                               CIVIL JUDGMENT
 SURROGATE’S COURT, NEW YORK, NEW
 YORK, et al.,

                                 Defendants.

       Pursuant to the order issued August 17, 2021, dismissing this action is frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 17, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
